Exhibit 10.19

DATED 4 August 2011

(1) SynBio LLC

(2) Lipoxen Plc

SUBSCRIPTION AGREEMENT

in respect of ordinary shares

in the capital of

Lipoxen plc



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 2011

BETWEEN:

(1) SynBio LLC, a limited liability company incorporated under the laws of the
Russian Federation, Main State Registration Number 1117746126321, having its
registered office at building 2, 55/1, Leninsky Prospekt, Moscow, Russian
Federation (the “Subscriber”); and

(2) LIPOXEN PLC a company incorporated under the laws of England and Wales with
Company number 03213174 whose registered office is at London Bioscience
Innovation Centre, 2 Royal College Street, London NWl ONH, Great Britain (the
“Issuer”).

RECITALS

(A) The Issuer is a public limited company incorporated under the laws of
England and Wales. The Issuer’s Ordinary Shares are admitted to trading on AIM.

(B) The Issuer, Lipoxen Technologies Ltd and the Subscriber are to be
participants in a project, pursuant to the terms of a co-development agreement
to be entered into between such parties (the “Project”).

(C) In connection with the Project, the Subscriber wishes to invest in the
Issuer.

(D) Accordingly, the Subscriber has agreed to subscribe, and the Issuer has
agreed to issue and allot to the Subscriber, 110,800,000 new Ordinary Shares
subject to the conditions and on the terms of this Agreement.



--------------------------------------------------------------------------------

(E) The Parties intend that all the actions in relation to the signing of this
Agreement and the issue of shares to the Subscriber referred to in Recital
(D) above will take place in London.

(F) Completion of this Agreement is conditional upon certain events, including,
inter alia, approval of certain resolutions at a general meeting of the Issuer’s
shareholders.

OPERATIVE PROVISIONS

 

1. INTERPRETATION

1.1 In this Agreement including in the Recitals and Schedules hereto, the
following words and expressions shall have the following meanings:

“Accounting Date” means 31 December 2010;

“Admission” means the admission of the Subscription Shares to trading on AIM
becoming effective in accordance with paragraph 6 of the AIM Rules, and
references to the Subscription Shares being

“Admitted” shall be construed accordingly;

“Agreement” means this agreement as the same may be amended by the Parties
hereto in accordance with the provisions hereof;

“Announcement” means the RNS announcement in relation to information set out in
the Circular in the agreed form;

“AIM” means the market of that name operated by the London Stock Exchange;

“AIM Rules” means the AIM Rules for Companies published by the London Stock
Exchange for the time being in force;

 

2



--------------------------------------------------------------------------------

“Applicable Law” means the laws, decrees regulations or any type of primary or
secondary legislation which is at the time of this Agreement in force in the
United Kingdom or in the Russian Federation, as the case may be;

“Business Day” means a day (not being a Saturday or a Sunday) on which banks
generally are open for business in London and Moscow;

“Circular” means the circular as required under, inter alia, Rule 9 of the City
Code as agreed by the Panel on Takeovers and Mergers, and to be sent by the
Issuer to its shareholders in connection with the transactions hereby
contemplated;

“City Code” means the City Code on Takeovers and Mergers;

“Co-Development Agreement” means the co-development agreement entered into
between the Issuer, the Subscriber and Lipoxen Technologies Ltd on or around the
date hereof;

“Co-Development Agreement Condition Precedent” shall have the meaning ascribed
in Clause 2.1(B); ·

“Companies Act” means the Companies Act 2006;

“Completion” means completion of this Agreement as provided in Clause 6;

“Completion Date” means, unless the Parties shall otherwise agree:

(A) the first Business Day after Pre-Completion takes place; or

(B) as the context may require, the date on which Completion takes place;

 

3



--------------------------------------------------------------------------------

“Conditions Precedent” means the Conditions Precedent set out in Clause 2;

“Conditions Precedent Date” means 30 September 2011 or such later date as the
Parties may agree in writing for satisfaction of the Conditions Precedent;

“Consideration” has the meaning ascribed in Clause 5;

“Enabling Resolutions” shall have the meaning ascribed in Clause 2.1(D);

“Encumbrance” means any mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third party right or other
interest or equity, security interest of any kind or another type of
preferential arrangement (including, without limitation, a title transfer and
retention arrangement) having similar effect, and “Encumbering” shall be
construed accordingly;

“Escrow Deed” means the deed of adherence in relation to arrangements under the
Purchase Agreement including, inter alia, certain of the consideration shares
held in escrow, to be entered into on or around the date hereof;

“FDS Pharma” means the limited liability partnership “FDS Pharma LLP”, a legal
entity incorporated and existing under the laws of England and Wales, with its
registered office at: Hillbrow House, Hillbrow Road, Esher, Surrey, KTlO 9NW,
United Kingdom, registration number LP005073;

 

4



--------------------------------------------------------------------------------

[***]

“GM” shall have the meaning ascribed in Clause 2.5(A);

“GM Notice” means the notice to convene the GM included within the Circular;

“Group” means the Issuer and Lipoxen Technologies Ltd (and, where the context
permits, each of them);

“Group IP Rights” means:

(A) all intellectual property assets and rights (together the “IP Rights”) in
relation to (i) Histone; and (ii) the Polyxen Technology being owned, licensed
or otherwise held or used by any Group entity; and

(B) all IP Rights owned, licensed or otherwise held or used by any Group entity
and “Group IP” shall be construed accordingly, and for these purposes
“intellectual property” means (i) patents; (ii) applications for patents;
(iii) designs (registered or unregistered and including applications for
registered designs); (iv) registered trade marks and applications for the
registration of trade marks; (v) rights in know-how, trade secrets and
confidential information; (vi) copyright, (vii) rights in inventions;
(viii) rights in scientific, technical and manufacturing data; (ix) rights in
plans, specifications and calculations; (x) unregistered trade marks;

(xi) database rights; (xii) domain names; and (xiii) all corresponding,
equivalent or comparable rights existing in any territory or jurisdiction
outside the United Kingdom relating to the Group’s current or proposed business
activities, as set out in the Co-Development Agreement;

 

5



--------------------------------------------------------------------------------

“Histone” has the meaning given in the Co-Development Agreement;

“ICTA” means the Income and Corporation Taxes Act 1988;

“Interim Period” means the period commencing on the date of this Agreement and
ending on the earlier to occur of (i) Completion; or (ii) lapse or termination
of this Agreement;

“Irrevocable Undertaking” means the irrevocable undertakings and the marketing
agreement entered into by the Issuer’s Majority Shareholders with the Issuer in
respect of, inter alia, their voting rights in relation to the Enabling
Resolutions;

“Issuer’s Majority Shareholders” means: [***] Mr Genkin Dmitry Dmitrievich,
citizen of the Russian Federation, [***] [***] (ii) Mr Igor Nikolaev, citizen of
the Russian Federation, [***]

 

6



--------------------------------------------------------------------------------

“Issuer’s Solicitors” means Pinsent Masons LLP of 30 Crown Place, London EC2A
4ES;

“Issuer’s Warranties” means the warranties set out in Schedule 2;

Lipoxen Technologies Ltd means a legal entity registered under the laws of
England whose registered office is at London Bioscience Innovation Centre, 2
Royal College Street, London, NWl ONH, United Kingdom, company registration
number 03401495;

“London Stock Exchange” means the London Stock Exchange plc;

“Ordinary Share” means an ordinary share of 0.5p each in the capital of the
Issuer and “Ordinary Shares” shall be construed accordingly;

“Parties” means the parties to this Agreement;

“Patents” means all granted patents and applications for patents (whether owned
by, or licensed to, any Group member) expressly referred to or identified in the
Co-Development Agreement;

“Polyxen Technology” has the meaning given in the Co-Development Agreement;

“Pre-Completion” means Pre-Completion of this Agreement as provided in Clause 6;

“Pre-Completion Date” means the date falling at least three Business Days prior
to the Completion Date or such other date for Pre-Completion as the Parties may
agree in writing;

 

7



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning given in Clause 2.1(C);

“Related Agreements” means the Co-Development Agreement, the Relationship Deed
and any other agreement, document or instrument contemplated by the foregoing
agreements or designated by the Parties m writing as a “Related Agreement”;

“Relationship Deed” means the agreement to regulate the relationship between the
Subscriber and the Issuer in the agreed form;

“Resolutions Condition Precedent” shall have the meaning ascribed in Clause
2.l(D);

“RNS” has the meaning given to such term in the AIM Rules;

“Shareholder Register” means the register of the Issuer’s shareholders that
exists under the laws of England and Wales;

“Share Registrar” means the company which maintains the Shareholder Register;

“Subscriber’s Solicitors” means White & Case LLP of 5 Old Broad Street, London
EC2N lDW;

“Subscriber’s Warranties” means the warranties set out in Schedule 1;

“Subscription Price” means the price of 11p per new Ordinary Share;

“Subscription Shares” means 110,800,000 new Ordinary Shares;

“SymbioTec” means SymbioTec GmbH located at: Saarbriicken, Gennany, organized in
accordance with certificate of acknowledgment No. UR 849/2008 of October 11,
1988 and existing under the laws of Germany;

 

8



--------------------------------------------------------------------------------

“Warranties” means the Subscriber’s Warranties and the Issuer’s Warranties.

1.2 The expression “in the agreed terms” means in the form agreed between the
Subscriber and the Issuer and signed for the purposes of identification by or on
behalf of the Subscriber and the Issuer.

1.3 Any reference to “writing” or “written” means any method of reproducing
words in a legible and non-transitory form (excluding, for the avoidance of
doubt, email).

1.4 References to “include” or “including” are to be construed without
limitation.

1.5 References to a “company” include any company, corporation or other body
corporate wherever and however incorporated or established.

1.6 References to a “person” include any company, partnership, joint venture,
firm, association, trust and any governmental or regulatory authority.

1.7 The expressions “body corporate”, “holding company”, “parent undertaking”,
“subsidiary” and “subsidiary undertaking” shall have the meanings given in the
Companies Act.

1.8 The table of contents and headings are inserted for convenience only and do
not affect the construction of this Agreement.

 

9



--------------------------------------------------------------------------------

1.9 Unless the context otherwise requires, words in the singular include the
plural and vice versa, and a reference to any gender includes all other genders.

1.10 References to Clauses, paragraphs and Schedules are to Clauses and
paragraphs of, and schedules to, this Agreement. The Schedules form part of this
Agreement.

1.11 References to any statute or statutory provision include a reference to
that statute or statutory provision as amended, consolidated or replaced from
time to time (whether before or after the date of this Agreement) and include
any subordinate legislation made under the relevant statute or statutory
provision.

1.12 References to any English legal term for any action, remedy, method of
financial proceedings, legal document, legal status, court, official or any
legal concept or thing shall, in respect of any jurisdiction other than England,
be deemed to include what most nearly approximates in that jurisdiction to the
English legal term.

1.13 The expressions “ordinary course of business” or “business in the ordinary
course” mean the ordinary and usual course of business of the Issuer, consistent
in all material respects (including nature and scope) with the prior practice of
the Issuer and includes, for the avoidance of doubt, any actions taken or
required to be taken by the Issuer in accordance with this Agreement or any
other Related Agreement or as described in the Circular.

 

10



--------------------------------------------------------------------------------

1.14 In this Agreement references to “US$” or “US Dollars” are references to the
lawful currency for the time being of United States of America; references to
“RUB” or “Roubles” are references to the lawful currency for the time being of
the Russian Federation; and references to “£” or “pounds” are references to the
lawful currency for the time being of the United Kingdom.

1.15 In this Agreement references to any time of day are to the time in London,
England.

1.16 In the event of any discrepancy between the English and Russian
translations of this Agreement, the English version shall prevail.

2. CONDITIONS PRECEDENT

2.1 The provisions of Clauses 4, 5 and 6 of this Agreement are conditional on
the following having occurred on or before 2 p.m. (or such other time as the
Parties may agree in writing) on the Conditions Precedent Date:

(A) the Irrevocable Undertaking having been executed by all Parties thereto such
that it shall become unconditional in all respects automatically before or upon
signing of this Agreement (the “Irrevocable Undertaking Condition Precedent”);

 

11



--------------------------------------------------------------------------------

(B) the Issuer, Lipoxen Technologies Ltd and the Subscriber having executed the
Co-Development Agreement such that it shall become unconditional in all respects
automatically on Completion of this Agreement (the “Co-Development Agreement
Condition Precedent”);

(C) completion of the purchase by the Issuer of the entire issued share capital
of SymbioTec in accordance with the agreement with the vendors executed on or
around the date hereof (the “Purchase Agreement”) (the “Transfer Condition
Precedent”);

(D) the passing at a general meeting of the Issuer of all the resolutions set
out in the GM Notice (the “Enabling Resolutions”) (the “Resolutions Condition
Precedent”); and

(E) Admission of the Subscription Shares to trading on AIM (the “Admission
Condition Precedent”); and

(F) the Issuer and the Subscriber having executed the Escrow Deed.

2.2 The Issuer shall use reasonable endeavours to procure the satisfaction of
Admission Condition Precedent as soon as practicable and in any event not later
than the latest time on the Conditions Precedent Date.

 

12



--------------------------------------------------------------------------------

2.3 The Issuer shall use reasonable endeavours to procure that irrevocable
undertakings to vote in favour of the resolutions required to effect the
transactions contemplated by this Agreement are entered inter alia into by:
(i) Baxter Healthcare SA, a company incorporated under Swiss law, having its
registered address at Hertistr.28304 Wallisellen, Switzerland; (ii) Serum
Institute of India Limited, a company incorporated under Indian law, registered:
at S. No. 212/2, Off Soli Poonawalla Road, Hadapsar, Pune – 411 028,
Maharashtra, India; and (iii) FDS Pharma with the Issuer such that they shall
become unconditional in all respects before or upon completion of this
Agreement.

2.4 Each Party shall keep the other fully informed of all progress and
developments with regard to satisfaction of the Conditions Precedent for which
it is responsible, and in any event shall notify the other Party in writing as
soon as practicable after it becomes aware that the same or any of the
Conditions Precedent have been satisfied or have become incapable of
satisfaction and produce to the other Party such documentation as reasonably
required to evidence such satisfaction or incapability of satisfaction.

2.5 Without limiting the foregoing, the Issuer undertakes in relation to the
Resolutions Condition Precedent that:

(A) within two (2) Business Days of the date of this Agreement, subject to
confirmation from the Panel on Takeovers and Mergers that it requires no further
changes to the drafting of the Circular, it will procure the despatch to its
shareholders of a circular substantially in the form of the Circular convening a
general meeting of the Issuer (for the purposes, inter alia, of considering and,
if applicable, passing the Enabling Resolutions) (the “GM”) not later than 22
August 2011 unless otherwise agreed by the Parties in writing;

 

13



--------------------------------------------------------------------------------

(B) at the GM it will procure that the Enabling Resolutions shall be put to the
meeting and, unless the same shall be passed on a show of hands, that a poll is
demanded and given effect in respect thereof;

(C) that if the GM is adjourned, the date of any adjourned meeting shall be if
practicable, subject to the following provision that it is held in sufficient
time to enable satisfaction of the Conditions Precedent on or before the latest
time provided in Clause 2.1 PROVIDED THAT no member of the Issuer’s Group nor
any of the directors thereof shall be required to act in breach of their
fiduciary duties to any member of the Issuer’s Group and/or its shareholders
and/or creditors;

(D) it will not despatch any circular to its shareholders for the purposes of
the foregoing without first providing the Subscriber with a reasonable
opportunity to review and comment on the same, and it will give due
consideration to all reasonable requirements of the Subscriber in relation to
the contents thereof insofar as they relate to the matters contemplated by this
Agreement or are matters for which the Subscriber or the directors of the Issuer
must accept responsibility in accordance with the requirements of the London
Stock Exchange, the Companies Act and any other applicable legislation including
the City Code; and

(E) it will, on the day on which the Enabling Resolutions shall be passed (if
applicable), provide the Subscriber’s Solicitors with a print thereof, duly
certified by the company secretary or any director of the Issuer as having been
duly passed.

 

14



--------------------------------------------------------------------------------

2.6 The Resolutions Condition Precedent and the Admission Condition Precedent
may only be waived if the Issuer and the Subscriber so agree in writing. The
Irrevocable Undertaking Condition Precedent and the Co-Development Agreement
Condition Precedent may only be waived if the Subscriber agrees in Co-writing
Development Agreement.

2.7 If by the latest time on the Conditions Precedent Date prescribed in Clause
2.1 the Conditions Precedent have not been satisfied or, in accordance with
Clause 2.6, waived by the applicable Parties, then either Party may serve
written notice on the other Party terminating this Agreement, provided that the
Issuer may only serve notice to terminate this Agreement where it is not in
breach of its obligations under Clause 2.2 and/or Clause 2.3 of this Agreement.

2.8 In the event that either the Issuer or the Subscriber shall serve notice
terminating this Agreement in accordance with Clause 2.7, then except for this
Clause 2.8, Clause 1, Clause 9, Clause 12, Clause 13, Clause 14 and Clause 16,
all of the provisions of this Agreement shall lapse and cease to have effect.
This shall not affect any accrued rights or liabilities of either the Issuer or
the Subscriber in respect of damages for non performance or other breach of any
obligation under this Agreement falling due for performance prior to such lapse
and/or cessation.

 

15



--------------------------------------------------------------------------------

3. INTERIM PERIOD

During the Interim Period the Issuer undertakes to conduct its businesses and to
procure that Lipoxen Technologies Ltd conducts its business in the ordinary
course.

4. SUBSCRIPTION

4.1 Subject to Clause 2, and to receipt of consideration for the Subscription
Shares in cleared funds by the Issuer from the Subscriber, the Issuer hereby
agrees to issue and allot and the Subscriber hereby agrees to subscribe for the
Subscription Shares.

4.2 The Subscription Shares shall be credited as fully paid up at Completion.

4.3 Any allotment of Subscription Shares shall be conditional on the same being
Admitted. If such condition shall not be capable of satisfaction because of the
failure of the London Stock Exchange to agree to Admission of such Subscription
Shares at a date which is practicable prior to the due date for such allotment,
then Completion and such allotment shall be postponed to the first Business Day
after the first practicable date for the holding of a meeting of the London
Stock Exchange at which it agrees to the Admission of such Subscription Shares.

4.4 The Subscription Shares will not rank for any dividends or other
distributions declared, paid or made on the ordinary share capital of the Issuer
by reference to a record date prior to the Completion Date but, subject thereto,
will rank pari passu in all other respects with the ordinary share capital of
the Issuer then in issue.

 

16



--------------------------------------------------------------------------------

4.5 The Issuer shall not consolidate or sub-divide its ordinary share capital or
make any issue by way of capitalisation or rights to holders of its Ordinary
Shares prior to the date of the allotment of any Subscription Shares or the
lapse or termination of this Agreement.

4.6 Nothing in this Agreement shall oblige the Issuer to issue and allot, or the
Subscriber to subscribe, any of the Subscription Shares or otherwise complete
this Agreement unless the subscription of all of the Subscription Shares by the
Subscriber is completed simultaneously.

5. CONSIDERATION

The consideration for the Subscription Shares shall comprise the Subscription
Price in relation to each Subscription Share.

6. SIGNING, PRE-COMPLETION AND COMPLETION

6.1 On or prior to the execution of this Agreement, a meeting of the board of
directors of the Issuer will have been held, at which the board, inter alia:

(A) approved the entry into this Agreement, the Co-Development Agreement, the
Irrevocable Undertaking, the Relationship Deed, the Purchase Agreement, the
Escrow Deed and the Announcement;

(B) approved the Circular and resolved to call a GM to consider and, if thought
fit, pass the Enabling Resolutions; and

(C) conditionally only upon Completion:

(1) allotted and resolved to issue the Subscription Shares to the Subscriber in
accordance with Clause 4: and

(2) resolved to register the Subscription Shares in the name of the Subscriber.

 

17



--------------------------------------------------------------------------------

6.2 Immediately following the execution of this Agreement (and in any event
within five (5) Business Days of execution):

(A) the Subscriber will deliver to the Issuer three (3) originals of the
Co-Development Agreement, each duly executed by the Subscriber;

(B) the Issuer will deliver to the Subscriber:

(1) three (3) originals of the Co-Development Agreement each duly executed by
the Issuer and Lipoxen Technologies Ltd; and

(2) a certified copy of Irrevocable Undertaking duly executed by the Issuer’s
Majority Shareholders.

6.3 Subject to Clause 2, unless otherwise agreed by the Parties, Pre-Completion
shall take place at the offices of the Issuer’s Solicitors on or before 2.00
p.m. on the Pre-Completion Date and Completion shall take place as provided in
Clause 6.9.

6.4 [***]

(A) the Subscriber shall deliver to the Issuer:

(1) two (2) originals of the Relationship Deed each duly executed by the
Subscriber;

 

18



--------------------------------------------------------------------------------

(2) two (2) originals of the Escrow Deed duly executed by the Subscriber;

(3) an application for the Subscription Shares in the form set out in Schedule
3;

(4) a certified copy of the resolution of the relevant decision-making body of
the Subscriber approving, to the extent required by Applicable Law:

(a) completion of the subscription of the Subscription Shares; and

(b) the entry into the Related Agreements to which the Subscriber is a Party;
and

(B) the Issuer shall:

(1) deliver to the Subscriber’s Solicitors a certified copy of the Enabling
Resolutions passed at the GM;

(2) submit to the London Stock Exchange a completed application in accordance
with Rule 29 of the AIM Rules; and

(3) deliver to the Subscriber’s Solicitors two (2) originals of the Escrow Deed
executed by the Issuer.

6.5 Once Pre-Completion has taken place in accordance with the terms set out in
Clauses 6.3 and 6.4, Completion hereof shall be conditional only upon Admission
occurring before I 0.00 a.m. on the third Business Day following the
Pre-Completion Date taking into account the requirements of Rule 29 of the AIM
Rules or such other date as may be agreed by the Pmties.

6.6 With effect from Completion the Subscriber shall have the right to appoint
two (2) non-executive directors to the board of the Issuer in accordance with
the terms

 

19



--------------------------------------------------------------------------------

of the Relationship Deed. For the avoidance of doubt, such directors shall not
be entitled to any remuneration in respect of their role.

6.7 Within three (3) Business Days of Admission, the Issuer shall deliver to the
Subscriber’s Solicitors a certificate in respect of the Subscription Shares.

6.8 Any documents delivered under Clause 6.4 in anticipation of Completion shall
(if not already dated) be delivered undated and shall remain the absolute
property of and shall be held strictly to the order of the delivering or paying
Party until Completion shall take place as provided in Clause 6.5, and shall be
held by the recipient in accordance with the terms of this Clause 6.8 and
Clause 6.10.

6.9 Completion shall take place automatically upon Admission. All deeds,
agreements and documents delivered under Clause 6.4 shall thereupon be deemed to
have come into effect and shall become the absolute property of the Parties
entitled thereto (being the Parties to whose solicitors or agents the relevant
deeds agreements documents were delivered) and shall all be dated with the date
of the Completion Date, and shall become unconditional in all respects save in
respect of conditions in this Agreement.

6.10 If Admission shall not become effective by the latest time mentioned in
Clause 6.5 and the Parties do not before that He time agree to extend the latest
time for Completion (in which event the provisions of Clauses 6.7 to 6.11
(inclusive) shall apply to Completion as so deferred), this Agreement (save for
this Clause 6.10 and Clause 6.11) and any allotments, agreements or documents
effected or executed pursuant hereto, shall as between the Parties be deemed to
be of no effect (save in the case of this Agreement as

 

20



--------------------------------------------------------------------------------

regards any antecedent breach of any obligations hereunder and in respect of
this Clause 6.10 and Clause 1, Clause 9, Clause 12, Clause 13, Clause 14 and
Clause 16 which shall continue in full force and effect) and the Parties shall
redeliver or procure the redelivery to relevant Parties all documents,
agreements, papers and other items delivered by such other Patties pursuant
hereto or in anticipation of Completion hereof.

6.11 The Parties shall procure that their respective solicitors or other agents
shall duly retain and deal with all deeds, documents and agreements delivered to
them in accordance with the provisions of this Clause 6.

6.12 If on the Completion Date either Party shall fail to comply in any material
respect with its obligations under this Clause 6 (the “Defaulting Party”), the
other Party (the “Non-Defaulting Party”) may (provided that such Non-Defaulting
Party is in compliance with its obligations under this Clause 6) by notice in
writing to the Defaulting Party (i) defer Completion to a day not more than
twenty eight (28) days following the Completion Date (and the provisions of this
Clause shall apply to Completion as so deferred; or (ii) proceed to Completion
so far as practicable but without prejudice to the rights of the Non-Defaulting
Party hereunder or otherwise.

 

21



--------------------------------------------------------------------------------

7. WARRANTIES

7.1 The Subscriber hereby warrants to the Issuer (for the benefit of the Issuer
and its successors in title) in the terms of the Subscriber’s Warranties (set
out in Schedule 1).

7.2 The Issuer hereby warrants to the Subscriber (for the benefit of the
Subscriber and its successors in title) in terms of the Issuer’s Warranties (set
out in Schedule 2).

7.3 The Warranties shall be deemed repeated immediately before Completion with
reference to the then existing facts and circumstances.

7.4 Each of the Warranties is given independently from and shall not be limited
by reference to any other warranty contained therein or anything else in this
Agreement or any other agreement or document referred to herein.

7.5 Save as necessary to give effect to the express terms of this Agreement the
Issuer shall not do, allow or procure before Completion anything which is or
might cause, constitute or result in a breach of any of the Issuer’s Warranties
as repeated immediately prior to Completion.

7.6 The Issuer shall without delay disclose to the Subscriber in writing any
matter or thing which may arise or become known to it after the date thereof
(whether or not prior to Completion) which is or could be a breach of,
inconsistent with or may render inaccurate or misleading any of the Issuer’s
Warranties as given on exchange hereof and/or immediately prior to Completion
provided that where the Issuer is obliged to make an announcement

 

22



--------------------------------------------------------------------------------

in respect of such matters under Rule 9, Rule 10 or Rule 11 of the AIM Rules,
the Issuer shall upon or immediately after making such announcement disclose
such matter to the Subscriber in accordance with this sub-Clause.

8. LIMITATIONS ON LIABILITY

[***]

8.2 No claim for breach of the Issuer’s Warranties shall be made by the
Subscriber:

(A) [***]

[***]

8.3 No claim for breach of the Issuer’s Warranties shall be made unless the
claim has been notified in writing to the Issuer on or before the first
anniversary of Completion.

 

23



--------------------------------------------------------------------------------

8.4 The Issuer shall have no liability whatsoever in respect of a claim for
breach of the Issuer’s Warranties to the extent that the fact, matter or
circumstance giving rise to the claim:

(A) is a matter of public record or available within the public domain;

(B) is published information relating to the Issuer available to the Subscriber;

(C) is disclosed in the audited annual accounts of the Issuer;

(D) is disclosed in any announcement of the Issuer; or

(E) was actually known by the Subscriber as at the date of this Agreement:

8.5 If the Subscriber becomes aware of any claim, decision, action or demand
against it by a third party which appears likely to give rise to a claim for
breach of the Issuer’s Warranties (a “Third Party Claim”) the following
provisions shall apply;

(A) the Subscriber shall as soon as is reasonably practical give written notice
of the Third Party Claim to the Issuer;

(B) the Subscriber shall not make any admission of liability, agreement,
settlement or compromise to or with any person in relation to the Third Party
Claim without the prior written agreement of the Issuer; and

(C) the Subscriber shall take such action as the Issuer may reasonably request
to avoid, dispute, resist, mitigate, settle, compromise, defend or appeal the
Third Party Claim,

 

24



--------------------------------------------------------------------------------

and provided that: (i) no Third Party Claim shall be settled or compromised by
the Subscriber without the consent of the Issuer; (ii) the Subscriber shall not
be required to take any action under this provision unless it is indemnified to
its satisfaction by the Issuer in relation to reasonable costs that it may incur
in so doing; and (iii) there is no material reputational damage or material risk
to its reputation in taking or avoiding to take any action in connection with
such Third Party Claim.

8.6 Any disclosures made by the Issuer are to be taken as relating to each of
the Issuer’s Warranties in this Agreement generally.

8.7 Except in the case of a fraudulent misrepresentation, no Party shall in
relation to the issue of the Subscription Shares under this Agreement be liable
in respect of any representations or warranties or similar assurances which are
not contained and expressly given or assumed by them in this Agreement or any
agreement or document entered into pursuant hereto or referred to herein.

9. ENFORCEABILITY AND SEVERABILITY

Each of the agreements, undertakings, covenants, warranties and other
obligations of the Parties entered into pursuant hereto (including without
limitation under Clause 8) is considered reasonable by the Parties but in the
event that any provision or part thereof shall be held void, unenforceable or in
conflict with the law of any state or jurisdiction, it shall be severed from
this other document in which it is contained, or otherwise modified to become

 

25



--------------------------------------------------------------------------------

valid and enforceable insofar as it relates to that state or jurisdiction only.
The enforceability and validity of any other parts or provisions of this
Agreement and such document shall not be affected by such severance or
modification.

10. FURTHER ASSURANCE AND LOCK IN

10.1 The Issuer hereby agrees for no additional consideration or payment to
carry out, execute and deliver any such further acts documents and things as the
Subscriber may reasonably require to vest in the Subscriber the legal and
beneficial ownership of the Subscription Shares free from all charges, liens or
other adverse interests and to vest the benefit of this Agreement in the
Subscriber.

10.2 The Subscriber hereby undertakes with the Issuer in respect of:

(A) the Subscription Shares allotted and issued to it pursuant to this
Agreement;

(B) the FDS Pharma Shares;

(C) any other Ordinary Shares which may be acquired by the Subscriber during the
twenty four (24) months from the date of Completion; and

(D) all other Ordinary Shares into which the shares referred to in Clause
10.2(A), Clause 10.2(B) or Clause 10.2(C) above are sub-divided or converted, or
issued by way of bonus issue or otherwise derived from the same (whether by way
of consolidation, sub-division, capitalisation, rights issue or otherwise),

 

26



--------------------------------------------------------------------------------

[***]

 

27



--------------------------------------------------------------------------------

[***]

The provisions of this Clause 10.2 shall not apply in respect of:

(i) the acceptance of any general offer made to all holders of Ordinary Shares
made in accordance with applicable takeover regulations (if any) or equivalent
provisions contained in the articles of association of the Issuer on terms which
treat all such holders alike (a “General Offer”);

(ii) the execution and delivery of an irrevocable commitment or undertaking to
accept a General Offer;

(iii) the implementation of any scheme of arrangement of the Issuer to give
effect to a General Offer; or

(iv) any disposal to any Group Company as part of an internal reorganisation of
the Group.

11. SURVIVAL OF AGREEMENT

This Agreement (and in particular the warranties, covenants, agreements and
undertakings of the Subscriber hereunder) shall insofar as the terms thereof
remain to be performed or are capable of subsisting remain in full force and
effect after and notwithstanding Completion.

12. COSTS

Save as expressly otherwise provided herein, each Party shall pay its own costs

 

28



--------------------------------------------------------------------------------

and expenses in connection with the preparation and execution of this Agreement.

13. ANNOUNCEMENTS

Save in respect of statutory returns or matters required to be disclosed by law
or regulation or to the London Stock Exchange or to the Panel on Takeovers and
Mergers or to other governmental or regulatory authorities, none of the Parties
shall make any press statement or other public announcement in connection with
this Agreement without the prior written approval of the text of such statement
or announcement, in the case of the Subscriber by the Issuer or, in the case of
the Issuer, by the Subscriber’s Solicitors. Where any statement or announcement
is required to be made by law or regulation, the Party required to make such
announcement shall, where lawful and reasonably practicable to do so, consult
with the other Party and take into account its reasonable comments in connection
with the substance of the announcement.

14. NOTICES

14.1 Any notice or other communication to be given under or in connection with
this Agreement (a “Notice”) shall be in the English language in writing and
signed by or on behalf of the Party giving it. A Notice may be delivered
personally or sent by reputable international courier to the address provided in
Clause 4.3 (with a copy to the fax number), and marked for the attention of the
person specified in that Clause.

14.2 A Notice shall be deemed to have been received:

(A) at the time of delivery if delivered personally; or

(B) five (5) Business Days after the time and date of despatch if sent by
reputable international courier,

 

29



--------------------------------------------------------------------------------

provided that if deemed receipt of any Notice occurs after 6.00 p.m. or is not
on a Business Day, deemed receipt of the Notice shall be 9.00 a.m. on the next
Business Day. References to time in this Clause 14.2 are to local time in the
country of the addressee.

14.3 The addresses and fax numbers for service of Notice are:

 

Issuer: Name:    Lipoxen Plc Address:    18 Pall Mall, 2nd Floor, London SWIY
5LU For the attention of:    Scott Maguire, Chief Executive Officer

[***]

  

[***]

Subscriber: Name:    Limited Liability Company “SynBio” Address:    119333,
Russian Federation, Moscow, Leninsky Avenue, 55/1, bldg. 2 For the attention of:
   P.V. Kruglyakov

[***]

  

[***]

14.4 A Party shall notify the other Party of any change to its details in Clause
14.3 in accordance with the provisions of this Clause 14, provided that such
notification shall only be effective on the later of (i) the date specified in
the notification; and (ii) five (5) Business Days after deemed receipt.

 

30



--------------------------------------------------------------------------------

15. ENTIRE AGREEMENT

15.l This Agreement, together with the Related Documents and any other documents
referred to in this Agreement or any Related Document, constitutes the whole
agreement between the Parties and supersedes any previous arrangements or
agreements between them relating to the subscription of the Subscription Shares
and, for the avoidance of any doubt, supersedes and extinguishes the heads of
terms entered into between the Issuer and the Subscriber which shall cease to
have any further force or effect.

15.2 Each Party confirms that it has not entered into this Agreement or any
other Related Document on the basis of any representation, warranty, undertaking
or other statement whatsoever which is not expressly incorporated into this
Agreement or the relevant Related Document.

16. GOVERNING LAW AND ARBITRATION

16.1 This Agreement including any non-contractual obligations arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with English Law.

16.2 Any dispute, controversy or claim arising out of, or in connection with,
this Agreement, including a dispute as to the validity or existence of this
Agreement and/or this Clause 16.2, shall be finally resolved by arbitration in
London conducted in English under the Rules of Arbitration of the ICC by three
(3) arbitrators. Each Party shall nominate one (1) arbitrator and, the third
arbitrator, who will act as chairman, shall be nominated by the two
(2) Party-nominated arbitrators.

 

31



--------------------------------------------------------------------------------

16.3 A Party may apply to the English courts (but not, for the avoidance of
doubt, any other courts) for interim relief and/or conservatory measures (an
“Interim Relief Application”) and any such Interim Relief Application shall not
be deemed to be incompatible with, or a waiver of, the arbitration agreement.

16.4 For the purposes of Clause 163, each of the Parties irrevocably submits to
the exclusive jurisdiction of the courts of England.

16.5 Where disputes arise out of or in connection with this Agreement or any
Related Agreement which, in the reasonable opinion of the first panel of
arbitrators to be appointed in any of the disputes (the “First Panel”), are so
closely connected that it is fair and expedient for them to be resolved in the
same proceedings, the First Panel may, upon application by any Party, order that
the proceedings to resolve that dispute shall be consolidated with those to
resolve any of the other disputes (whether or not proceedings to resolve those
other disputes have yet been instituted). If the First Panel so orders, the
Parties to each dispute which is a subject of their order shall be treated as
having consented to that dispute being finally decided:

(A) by the First Panel unless the ICC Court decides that such panel would not be
suitable; and

(B) in accordance with the procedure specified in the contract pursuant to which
the First Panel was appointed, unless otherwise agreed by all Parties to the
consolidated proceedings or ordered by the First Panel,

 

32



--------------------------------------------------------------------------------

and each Party hereby waives any right to object to the constitution of the
First Panel upon such consolidation on the grounds that it was not entitled to
nominate an arbitrator.

17. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

17.1 The Parties agree and acknowledge that:

(A) nothing in this Agreement is intended to benefit any person who is not a
Party to it (a “Non-Party”) and accordingly no Non-Party has any rights under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement; and

(B) the consent of any Non-Party shall not be required for any amendment to or
termination of this Agreement.

17.2 The provisions of Clause 17.2 do not affect any right or remedy of a third
party which exists or is available otherwise than by operation of the Contracts
(Rights of Third Parties) Act 1999.

18. COUNTERPART

This Agreement may be executed in counterparts and shall be effective when each
Party has executed a counterpart. Each counterpart shall constitute an original
of this Agreement.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed in London, the United
Kingdom as a deed of each of the Parties on the day and year first before
written

 

34



--------------------------------------------------------------------------------

SCHEDULE 1

(Subscriber’s Warranties)

I. AUTHORITY, CAPACITY AND ENFORCEABILITY

1.1 Incorporation. The Subscriber is duly incorporated, organised and validly
existing under the laws of the Russian Federation.

1.2 Power and authority. The Subscriber has the legal right, full power and
authority and legal capacity to execute and deliver, and to exercise its rights
and to perform its obligations under, this Agreement and all other documents
which are executed by it as envisaged by this Agreement.

1.3 Legal validity. This Agreement and any other documents or Related Agreements
to be executed by the Subscriber in connection with this Agreement constitute
and will, when executed , constitute valid and binding agreements in relation to
the Subscriber enforceable against it in accordance with their respective terms.
This Agreement and the transactions contemplated herein are in compliance with
Applicable Law.

1.4 Approvals. The Subscriber has obtained or satisfied all relevant corporate,
regulatory and other approvals, or any other conditions, necessary to execute,
deliver and perform its obligations under this Agreement and all other documents
which are executed by it as envisaged by this Agreement.

1.5 No conflict. The execution, delivery and performance of this Agreement and
any other documents to be executed by the Subscriber have been



--------------------------------------------------------------------------------

duly and validly authorised and will not conflict with or constitute a breach of
any law, regulation, agreement or comt order applicable to the Subscriber and in
force at the date this Agreement is signed in a way that would adversely affect
the Subscriber’s ability to perform its obligations under this Agreement or such
document in any material respect.

1.6 FSMA. The Subscriber is a person who falls within Articles 19 or 49 of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 and the
Subscriber is purchasing the Subscription Shares for investment only and not for
resale or distribution.

1.7 Securities Restrictions. The Subscriber is not resident in the United
States, Canada, Japan, the Republic of Ireland, the Republic of South Africa or
Australia or in any other territory in which it is unlawful to subscribe for the
Subscription Shares and it will not offer, sell or deliver directly or
indirectly any of the Subscription Shares in the United Shares, Canada, Japan,
the Republic of Ireland, the Republic of South Africa or Australia or to or for
the benefit of any persons who are resident or to any person purchasing such
shares for re-offer or sale of transfer in such jurisdictions.

2. INSOLVENCY

2.1 Order or resolution. No order has been made, petition presented, resolution
passed or meeting convened for the winding-up (or other process whereby the
business is terminated and the assets of the company concerned are distributed
amongst the creditors and/or shareholders or other contributories) of the
Subscriber and so far as the Subscriber is aware there are no cases or
proceedings under any applicable insolvency, reorganisation, or similar laws in
any applicable jurisdiction concerning the Subscriber.

 

36



--------------------------------------------------------------------------------

2.2 Proceedings. No petition has been presented or other proceedings commenced
for an administration order to be made (or any other order to be made by which
during the period it is in force, the affairs, business and assets of the
company concerned are managed by a person appointed for the purpose by a court,
governmental agency or similar body) in relation to the Subscriber, nor has any
such order been made.

2.3 Administrator. So far as the Subscriber is aware, no receiver (including an
administrative receiver), liquidator, trustee, administrator, custodian or
similar official has been appointed in any applicable jurisdiction in respect of
the whole or any part of business or assets of the Subscriber.

2.4 Insolvent. The Subscriber is not insolvent or unable to pay, or capable of
being deemed unable to pay in accordance with any Applicable Law, its debts as
they fall due.

 

37



--------------------------------------------------------------------------------

SCHEDULE 2

(Issuer’s Warranties)

1. AUTHORITY, CAPACITY AND ENFORCEABILITY

1.1 Incorporation. The Issuer is duly incorporated, organised and validly
existing under the laws of England and Wales.

1.2 Power and authority. The Issuer has the legal right and power, authority and
legal, a capacity to execute and deliver, and to exercise its rights and to
perform its obligations under, this Agreement, the Related Agreements and all
other documents which are executed by it as envisaged by this Agreement and/or
the Related Agreements, and the directors will have, subject to satisfaction of
the Resolutions Precedent, sufficient authority under Section 551 of the
Companies Act to issue and allot the Subscription Shares.

1.3 Legal validity. This Agreement, the Related Agreements and any other
documents to be executed by the Issuer in connection with this Agreement and the
Related Agreements constitute and will, when executed, constitute valid and
binding agreements in relation to the Issuer in accordance with their respective
terms. This Agreement, the Related Agreements and the transactions contemplated
herein are in compliance with Applicable Law.

1.4 Approvals. The Issuer has obtained or will obtain upon satisfaction of the
Resolutions Condition Precedent or satisfied all corporate, regulatory and other
approvals, or any other conditions, necessary to execute, deliver and perform
its obligations under this Agreement, the Related Agreements and all other
documents which are executed by it as envisaged by this Agreement.



--------------------------------------------------------------------------------

1.5 No conflict. The execution, delivery and performance of this Agreement and
the Related Agreements by the Issuer has been duly and validly authorised and
will not conflict with or constitute a breach of any law, regulation, agreement
or court order applicable to the Issuer and in force at the date of this
Agreement is signed in a way that would adversely affect the Issuer’s ability to
perform its obligations under this Agreement and the Related Agreements in any
material respect.

2. ISSUER’S GROUP

2.1 The Issuer is a public company limited by shares.

2.2 As at the date of this Agreement, the Issuer’s entire issued share capital
comprises 177,432,255 Ordinary Shares, before the issue of the Subscription
Shares.

2.3 At the date of this Agreement and at Completion:

(A) the Subscription Shares will on issue be credited as fully paid (subject to
receipt of payment thereon) free from any and all pre-emptive rights, options,
rights to acquire, mortgages, charges, pledges, liens or other form of security
or encumbrance or equity on, over or affecting them and will have the same
rights as, and rank pari passu in all respects with, the existing Ordinary
Shares of the Issuer and will rank in full for all dividends and other
distributions declared, made or paid on the Subscription Shares after the date
of issue;

(B) the issue of the Subscription Shares will comply with all agreements to
which the Issuer is a party or by which it or any of its properties or assets is
bound and will not infringe any restrictions or the terms of any contract,
obligation or commitment of the Issuer;

 

39



--------------------------------------------------------------------------------

(C) at Completion the Issuer and its directors will have power to allot and
issue the Subscription Shares in the manner contemplated by this Agreement
without any sanction or consent by members of the Issuer or any class of them
and there will be no consents or approvals required by the Issuer for the
allotment and issue of the Subscription Shares which have not been irrevocably
and unconditionally obtained;

(D) the allotment of the Subscription Shares will comply with the Companies Act,
the Financial Services and Markets Act 2000 (as amended) and the AIM Rules, the
City Code and all other relevant laws and regulations of the United Kingdom;

2.4 The issued shares in Lipoxen Technologies Ltd have been issued in proper
legal form and are fully paid or credited as fully paid.

2.5 The issued shares in Lipoxen Technologies Ltd are legally and beneficially
owned by the Issuer free from all Encumbrances.

3. COMPLIANCE WITH LAWS

3.1 The Issuer has complied in all material respects with all material
applicable laws and provisions, in particular, the provisions of the Companies
Act and all returns, particulars, resolutions and other documents required under
any legislation to be delivered on behalf of the Issuer to the Registrar of
Companies or to any other authority whatsoever have been properly made and
delivered within the requisite time limits.

3.2 The Issuer has complied in all material respects with the provisions of the
AIM Rules.

3.3 Neither the Issuer nor any person for whom it is vicariously responsible has
committed

 

40



--------------------------------------------------------------------------------

any material breach of or failed materially to perform or observe any provision
of its Memorandum or Articles of Association or of any legislation in any part
of the world or any covenant or agreement or the terms or conditions of any
consent or licence or any judgment or order of a Court or other competent
tribunal or authority by which the Issuer is bound or to which it is a party or
which affects any of its assets.

4. RNS ANNOUNCEMENTS

The Issuer has made all announcements required by and in accordance with all
applicable laws, including the AIM Rules. Each such announcement and all
statements contained therein (other than expressions of opinion, intention or
expectation of the directors of the Issuer) were true and accurate in all
material respects, not misleading in any material respect and all expressions of
opinion, intention or expectation of the directors of the Issuer contained
therein were made on reasonable grounds and were truly and honestly held by the
directors of the Issuer and were fairly based.

5. INSOLVENCY

5.1 No order has been made or resolution passed for the winding up of the Issuer
and no provisional liquidator has been appointed. No petition has been presented
or meeting convened for the purposes of winding up the Issuer and no voluntary
arrangement has been proposed. The Issuer has not become subject to any
analogous proceedings or arrangements under the laws of any applicable
jurisdiction.

5.2 No administrator, administrative receiver or any other receiver or manager
has been appointed by any person in respect of the Issuer or all or any of its
assets and no steps have been taken to initiate any such appointment. No
analogous appointments have been made or, so far as the Issuer is aware, been
initiated under the laws of any applicable jurisdiction.

 

41



--------------------------------------------------------------------------------

5.3 The Issuer has not received any notice relating to, nor is it or could it be
deemed unable to pay its debts for the purpose of section 123 of the Insolvency
Act 1986.

6. NO MATERIAL CHANGE

6.1 Since. the Accounting Date and save as further described in the Circular or
in any RNS announcement of the Issuer:

(A) the business of the Issuer and Lipoxen Technologies Ltd has been carried on
in the ordinary course and so as to maintain it as a going concern and there has
been no material adverse change in the financial position or trading or
prospects of the Issuer;

(B) the Issuer has not made or agreed to make any payment or entered into any
transaction or commitment or incurred any liability except in the ordinary
course of its trading and for full value;

(C) the Issuer has not acquired or disposed of or agreed to acquire or dispose
of any business or any material asset other than trading stock in the ordinary
course of business; and

(D) no distribution of capital or income has been declared or paid in respect of
any share capital or assets of the Issuer.

6.2 Since the Accounting Date the business of the Issuer or Lipoxen Technologies
Ltd has not been materially or adversely affected by the loss of any important
customer(s) or source(s) of supply or any abnormal factor(s) not affecting
similar businesses to a similar extent, and the Issuer is not aware of any facts
likely to give rise to any such effect whether before or after Completion.

 

42



--------------------------------------------------------------------------------

7. INTELLECTUAL PROPERTY

7.1 The Issuer (together with Lipoxen Technologies Ltd) owns all Group IP
Rights.

[***]

(A) there has been no act or omission by any Group member or any person acting
on its behalf which will, or could reasonably be expected to, give rise to any
material Group IP Rights being or becoming invalid or unenforceable;

(B) there has not occurred any act, omission or event which would entitle any
regulatory authority or other person to cancel, forfeit or modify any material
Group IP Rights;

 

43



--------------------------------------------------------------------------------

(C) no person has made any claim adverse to the Group’s continuing enjoyment of
any material Group IP Rights;

(D) there is, and has been, no actual or threatened infringement (including
misuse of confidential information), or any event likely to constitute
infringement, by any third party of any material Group IP Rights;

(E) each agreement under which any Group member is authorised to use or exploit
any material Group IP Rights is in full force and effect;

(F) no event has occurred or is about to occur which would or could entitle any
third party to terminate any such agreement prematurely; and

(G) the carrying on of the Group’s current and proposed activities as described
has not, and will not, result in any material claim by any third party that any
Group member or any licensee of any Group member has infringed or will infringe
any patent or other intellectual property right.

7.4 No Group member has granted, nor is obliged to grant, any licence under or
in relation to any material Group IP Rights to any person.

8. PATENTS

8.1 Each material Patent is a valid and subsisting granted patent and is not the
subject of any material claim or proceedings which could result in it being
invalidated, revoked or restricted in scope. The Issuer is not actually aware of
any reason why any such claim or proceedings may be brought in the future.

 

44



--------------------------------------------------------------------------------

8.2 The Issuer is not actually aware of any reason why any material Patent that
is an application will fail to result in the grant of a patent with no material
reduction in the scope applied for in any country.

 

45



--------------------------------------------------------------------------------

SCHEDULE 3

(Form of Application for Subscription Shares)

 

To: The Directors

[Issuer]

 

From: [Subscriber]

[—] 2011

Dear Sirs,

 

Re: Subscription for Ordinary Shares in the Capital of [—] (“the Issuer”)

We write with reference to the Subscription Agreement dated [—] 2011 between the
Issuer and ourselves relating to ordinary shares of 0.5p in the capital of the
Issuer (the “Subscription Agreement”).

Terms set out in the Subscription Agreement shall have the same meaning in this
Form of Application.

In accordance with Clause 6.4(A) of the Subscription Agreement, we hereby
subscribe for [—] new Ordinary Shares of 0.5p each in the capital of the Issuer
at the Subscription Price.

Yours faithfully,

For and on behalf of

[Subscriber]

 

46



--------------------------------------------------------------------------------

EXECUTED and DELIVERED as a Deed  

)

by LIPOXEN PLC

 

)

acting by:

    

)

 

Director

  

LOGO [g708796stamp_653b.jpg]

 

Director/Secretary

  

LOGO [g708796stamp_653cnew.jpg]

 

EXECUTED and DELIVERED as a Deed

 

)

by SYNBIO LLC

 

)

acting by:

    

)

General Director

  [Affix Corporate Seal of the Subscriber]

 

LOGO [g708796stamp_653a.jpg]

 

 

47



--------------------------------------------------------------------------------

EXECUTED and DELIVERED as a Deed   ) by LIPOXEN PLC   ) acting by:     )
Director     Director/Secretary   EXECUTED and DELIVERED as a Deed   ) by SYNBIO
LLC   ) acting by:  

LOGO [g708796stamp_654anew.jpg]

  ) General Director  

[Affix Corporate Seal of the Subscriber]



--------------------------------------------------------------------------------

 

EXECUTED and DELIVERED as a Deed    ) by LIPOXEN PLC    acting by:       )
Director    LOGO [g708796stamp_655a.jpg]    Director/Secretary    LOGO
[g708796stamp_655d.jpg]    EXECUTED and DELIVERED as a Deed    ) by SYNBIO LLC
   ) acting by:    LOGO [g708796stamp_655cnew.jpg]    ) General Director      

 

LOGO [g708796stamp_655bnew.jpg]

 

 

[Affix Corporate Seal of the Subscriber]